J-S24024-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                  IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                        Appellee

                   v.

RONALD W. HARSHMAN,

                        Appellant                   No. 1620 MDA 2015


               Appeal from the PCRA Order August 20, 2015
             In the Court of Common Pleas of Franklin County
            Criminal Division at No(s): CP-28-CR-0000851-2000


BEFORE: GANTMAN, P.J., BOWES, AND MUSMANNO, JJ.

MEMORANDUM BY BOWES, J.:                              FILED JUNE 03, 2016

      Ronald W. Harshman appeals from the August 20, 2015 order denying

him PCRA relief. We affirm.

      The present criminal case arises from the death of Melvin Snyder.

During May 1984, Snyder and Teresa Harshman, who was Appellant’s wife at

that time, began an extramarital relationship. Snyder also was married. On

June 7, 1984, Snyder and Teresa revealed their affairs to their respective

spouses, and said that they were leaving them. When Teresa told Appellant,

he reacted violently. Specifically, Appellant obtained a weapon, intentionally

crashed his car into Snyder’s vehicle, and fired two shots, which closely

missed their intended target, Snyder.      N.T. Trial, 7/10/01, at 106-07.

Criminal charges were filed, but Snyder asked that they be withdrawn.
J-S24024-16



     The following day, Snyder and Teresa left for Montana to avoid

Appellant, but continued to call their respective homes to speak with their

children. Snyder’s wife Joan went to Appellant’s house on June 8, 1984, to

discuss the matter with him. Appellant told Joan that Snyder “had taken his

property and he was going to get even with him sooner or later.” N.T. Trial,

7/11/01, at 48. The two abandoned spouses commiserated together while

Teresa and Snyder were in Montana. During this period, Appellant told Joan

that he had “meant to kill” Snyder on June 7, 1984. Id. at 51. Appellant

also repeatedly indicated that he would get revenge, sooner or later, for

Snyder’s actions.

     In July 1984, Teresa and Snyder returned from Montana, ended their

affair, and re-united with their spouses.    Joan and Snyder successfully

reconciled. Appellant, however, could not place the matter behind him, and

he continued to make threatening remarks, telling various people that he

intended to exact revenge against Snyder.      For example, Appellant told

Snyder’s son that he would get even with Snyder at some point in time.

     In fall 1984, Joan called Appellant because she was concerned about

Appellant’s comments. Appellant responded that “he was going to torment

[Snyder] and just keep tormenting him. He was just going to get him.” Id.

at 59. When Joan asked Appellant to put the events behind him, Appellant

responded, “I can’t. He said I’m going to get [Snyder] sooner or later.” Id.




                                   -2-
J-S24024-16



Joan and Appellant spoke again in late 1984 or early 1985, when Appellant

made similar threats.

      The reconciliation between Teresa and Appellant was unsuccessful, and

Appellant physically abused Teresa by choking her on two occasions.        In

March 1985, Teresa left Appellant again, and she filed for divorce on March

17, 1985. Appellant blamed Snyder for his marriage’s demise. Within days

of being served with divorce papers, Appellant purchased a .25 caliber pistol,

which he used to threaten a man dating Teresa.

      Appellant telephoned Joan in March 1985 and informed her that he

was watching Snyder and “time was drawing near[.]” Id. at 63. In early

May, Appellant again telephoned Joan and continued to make threats against

Snyder. Joan told Appellant to “just let it alone for God sake. Let it alone.

He said I can’t. He took my property. He’s going to pay.” Id. at 65.

      At 5:45 a.m. on May 25, 1985, Joan left for work, and Snyder told her

that he planned to spend the day working in the barn and garden.        When

Joan returned from work at 1:30 p.m., her husband was gone, his tools were

scattered around the yard, and the barn showed signs of a disturbance.

Snyder has not been seen or heard from since May 25, 1985, and he was

reported as missing on May 27, 1985, when police found his pick-up truck in

Maryland. That vehicle contained the victim’s gun, wallet, and checkbook,

and it had been wiped clean of fingerprints.




                                    -3-
J-S24024-16



      Neighbors of Snyder saw a two-toned brown pick-up truck, which did

not belong to the victim, parked next to the barn on Snyder’s property at

about 10:00 a.m. on May 25, 1985.         They then saw the truck, which

Appellant purchased in 1984, parked at Appellant’s home. Since Snyder had

left with Teresa the previous year, police refused to treat his disappearance

as a criminal matter absent signs of foul play. Joan and relatives scoured

the barn and discovered a .25 caliber pistol shell. As Snyder did not own a

.25 caliber weapon, Joan gave it to police. In June 1985, police searched

Appellant’s home, finding an empty box for a gun and a partially empty

container of .25 caliber ammunition.      When asked about the missing

weapon, Appellant informed police that his wife had it. Teresa denied that

report.

      In 1993, Snyder was declared legally dead.        Appellant eventually

moved from the house where he lived in 1985. Thereafter, in 1999, police

searched that property with metal detectors. A .25 caliber shell casing was

found buried in the ground, and it was fired from the same gun as the shell

discovered in Snyder’s barn in 1985.

      In April 2000, Appellant and Joan Snyder were arrested and charged

with homicide, but the charges against Joan, who had told her husband

about all of her conversations with Appellant, were later withdrawn. In July

2001, Appellant proceeded to a jury trial, where the jury heard the above-

delineated evidence.

                                    -4-
J-S24024-16



      The Commonwealth also presented the testimony of three inmates,

Randi Kohr, Keith Granlun, and Wallace Jones, who had been housed with

Appellant while Appellant was in jail after his arrest and before he was

released on bail in September 2000. Kohr said that, while they were playing

cards, Appellant told him that he killed a man by shooting him five times and

then “got rid of his body.” N.T. Trial, 7/12/01, at 28. Appellant explained to

Kohr that the motive for the murder was that Appellant’s wife cheated on

him, and Appellant reported, “[T]here would be no evidence.         There’s no

gun, no body, no casings he said. There’s no evidence against me.” Id. at

29.

      Granlun, who was in jail for driving under the influence and unsworn

falsifications, testified that, before he was jailed, he had been a minister and

that other prisoners came to him for aid with spiritual matters.      Appellant

approached Granlun and asked to speak to him about something. Appellant

told Granlun “that he murdered somebody years ago.”       Id. at 41. Appellant

“wanted to know if he could be saved for that,” and Granlun gave him

spiritual advice. Id.

      Jones was known in prison for doing legal research for different

inmates. Jones told the jury that Appellant came to him for legal advice and

“asked me if I could find anything where it was known in Pennsylvania for

someone to be tried for a homicide without a body ever actually being




                                     -5-
J-S24024-16



found.” Id. at 33. Appellant explained that in his case, “there’s no body or

a gun and they won’t find one.” Id. at 34.

      The jury found Appellant guilty of first-degree murder, and he was

sentenced on July 13, 2001, to life imprisonment.       On direct appeal, we

affirmed. Commonwealth v. Harshman, 815 A.2d 1126 (Pa.Super. 2002)

(unpublished memorandum), appeal denied, 847 A.2d 58 (Pa. 2004),

certiorari denied, 543 U.S. 932 (2004). Appellant filed a timely pro se PCRA

petition, counsel was appointed, and counsel filed an amended petition,

claiming, inter alia, that Granlun and Kohr had recanted their trial testimony.

Three evidentiary hearings were held on the amended petition in 2009. At

those proceedings, Granlun and Kohr invoked their constitutional privilege

against self-incrimination as to all questioning.

      The PCRA court denied relief on September 13, 2010. On appeal from

that denial of relief, Appellant raised various contentions. Commonwealth

v. Harshman, 32 A.3d 848 (Pa.Super. 2011) (unpublished memorandum).

Pertinent to the present appeal is the fact that Appellant raised this

averment: “Did the Court err in not admitting into evidence corroborating

evidence, physical and testimonial, that material Commonwealth trial

witnesses[, Kohr and Granlun,] lied at Petitioner’s trial and that a deal

existed between the witnesses and the Commonwealth in exchange for

testimony which was not disclosed to the jury?”      Id. at 2-3. In the 2011

appeal, the panel examined each piece of extrinsic evidence that Appellant

                                      -6-
J-S24024-16



had sought to introduce to impeach Kohr and Granlun, analyzed it, and

concluded that the PCRA court correctly refused to admit that proof. Id. at

5-8.

       However, in 2011, we did reverse and remand as to one issue. This

Court concluded that the PCRA court should have allowed Appellant to ask

specific questions of Granlun and Kohr in the face of their invocation of the

Fifth Amendment.      We held that the court should have determined, in

response to each inquiry posed by Appellant, whether the witness had a

reasonable fear of self-incrimination if he responded to the question.

       After the 2011 remand, the PCRA court held two additional evidentiary

hearings, where Kohr again refused to testify based upon his right against

self-incrimination. Granlun, on the other hand, stated that he had a secret

arrangement with the Commonwealth whereby the district attorney offered

him immediate release from prison, termination of parole, and remission of

fines in exchange for his trial testimony.           The PCRA court thereafter

concluded that Granlun was not credible, found that there was no deal

between Granlun and the district attorney in exchange for Granlun’s

testimony, and denied PCRA relief a second time on March 11, 2014.

       Appellant   filed   another   appeal     and    raised    various       issues.

Commonwealth         v.    Harshman,    120     A.3d    392     (Pa.Super.     2015)

(unpublished   memorandum).          Relevant   to    the   instant   matter     were

Appellant’s averments that the PCRA court: 1) disobeyed the 2011 remand

                                       -7-
J-S24024-16



order by again allowing Kohr to blanketly invoke his Fifth Amendment

privilege rather than permitting Appellant to ask specific questions of Kohr

and then ruling whether Kohr had a reasonable fear of self-incrimination if

he responded; 2) erred in failing to find that there was a surreptitious

arrangement between the Commonwealth and Granlun in exchange for

Granlun’s    testimony;   and   3)   improperly   prohibited   Appellant   from

introducing extrinsic evidence that Kohr perjured himself at trial and had an

undisclosed arrangement with the Commonwealth in exchange for his trial

testimony.

      The 2015 panel agreed with Appellant’s first contention since the PCRA

court admitted that it “again found that Kohr was entitled to blanket

immunity from defense counsel’s questioning.        While the Superior Court

ordered us to allow individual questions and invocation of the Fifth

Amendment for each specific question, we respectfully disagree with the

Superior Court’s decision.” PCRA Court Opinion, 6/10/14, at 7. In the 2015

Harshman decision, this Court remanded for another PCRA hearing, where

Appellant was to be permitted to question Kohr in accordance with our 2011

directive.

      On the other hand, in the 2015 appeal, we affirmed all of the other

rulings rendered by the PCRA court in 2014.       The 2015 panel specifically

upheld the PCRA court’s conclusion that no deal existed between Granlun

and the Commonwealth. This Court also rejected Appellant’s position that

                                     -8-
J-S24024-16



“the PCRA court erred in excluding corroborating evidence that Mr. Kohr lied

at Appellant’s trial in exchange for a deal with the Commonwealth.”

Harshman, supra (2015 decision, unpublished memorandum at 12).           We

noted that, in the 2011 appeal, this Court specifically ruled that the same

extrinsic evidence proffered by Appellant as to Kohr was inadmissible at the

2009 hearings.   The 2015 panel concluded that this issue was litigated in

2011 and that “the PCRA court [during the 2013-2014 hearings] properly

precluded the proffered evidence.” Id. at 13.

     On remand, the matter was assigned to a different judge, who

followed our directive regarding the Fifth Amendment during a May 21, 2015

evidentiary hearing.    Kohr was called to testify and answered many

questions, invoking the Fifth Amendment only with respect to specific

matters. Kohr denied that there was any undisclosed arrangement between

the Commonwealth and him in exchange for his testimony and re-affirmed

that Appellant confessed to him that he murdered Snyder. The PCRA court

thereafter denied relief on August 20, 2015, and this appeal followed.

Appellant raises these contentions for our review:

           1. The Court erred by determining that no undisclosed deal
     existed between Randi Kohr and the Commonwealth whereby
     Randi Kohr received assistance from the District Attorney with
     the parole board in exchange for Randi Kohr's testimony against
     Mr. Harshman at trial.

           2. The Court erred by determining that the non-disclosure
     of such a deal, in light of other witness testimony regarding the
     untruthfulness of Mr. Kohr and other recanted testimony by trial

                                    -9-
J-S24024-16



         witnesses, is not sufficient to warrant a new trial for Mr.
         Harshman.

Appellant’s brief at 3.

         Initially, we note that our “standard of review of the denial of a PCRA

petition is limited to examining whether the evidence of record supports the

court’s determination and whether its decision is free of legal error.”

Commonwealth v. Smith, 121 A.3d 1049, 1052 (Pa.Super. 2015).                    We

reject Appellant’s first position as the evidence of record supports the PCRA

court’s determination that there was no undisclosed agreement between the

Commonwealth        and   Kohr   when    Kohr   testified   at   Appellant’s   trial.

Concomitantly, we find no error with the PCRA court’s refusal to grant a new

trial.

         We examine the pertinent proof. At the evidentiary hearing held on

September 10, 2009, Appellant presented the testimony of Kohr’s wife at

that time, Megin Kohr. Megin said that it was her understanding that a deal

existed between Kohr and Franklin County District Attorney John F. Nelson

that, if Kohr testified in Appellant’s case, Mr. Nelson would release Kohr from

jail.

         The Commonwealth countered this testimony with evidence from

District Attorney Nelson, who has since died, and former Franklin County

Detective Mark Christman.        Mr. Nelson said that Megin was wrong, and,




                                      - 10 -
J-S24024-16



while she may have believed that Kohr had a deal to obtain his release

before the end of his prison term, Megin misunderstood the arrangement.

      Mr. Nelson explained that, as a county prosecutor, he did not have the

authority to obtain early release for Kohr because in 2000-2001, Kohr was

under the supervision of the Pennsylvania Board of Probation and Parole (the

“Board”). Before Kohr testified at Appellant’s trial, Mr. Nelson wrote two

letters to the Board telling it that “Randi Kohr has agreed to cooperate.”

N.T. Hearing, 8/3/09, at 71.

      While Mr. Nelson hoped that the Board would consider Kohr’s

cooperation when determining whether Kohr should be paroled, the letters

were ineffective. Mr. Nelson delineated that the Board did not “give a s___

what I think. I told [Kohr] I’d write a letter. That’s what I did.” Id. at 74.

Mr. Nelson reported that, by the time Kohr testified at Appellant’s trial, Kohr

already knew that Mr. Nelson’s letters had not convinced the Board to

release him from prison. Mr. Nelson said that he and Kohr talked about the

matter after the Board’s decision, and Mr. Nelson told Kohr that there was

nothing further that he could do.       Detective Christman confirmed Mr.

Nelson’s testimony. N.T. PCRA Hearing, 12/14/09, at 3-6.

      A copy of one of the letters sent by Mr. Nelson to the Board is included

in the record. The letter is dated January 19, 2001, and indicates that the

other letter was sent November 28, 2000. The timing of the letters confirms

the representations of Mr. Nelson and Mr. Christman since both were sent

                                    - 11 -
J-S24024-16



months before Appellant’s July 2001 trial, and Kohr was not released from

prison until 2007. In further affirmation of Mr. Nelson’s delineation of the

arrangement, his January 19, 2001 letter informed the Board that Kohr was

testifying in a murder trial, and that Mr. Nelson told Kohr that “in exchange

for his cooperation that I would ask the Board to take that cooperation

into consideration in determining what the Board action would be.” Order

of Court, 5/21/15; Defense Exhibit 3 (emphasis added).

      At trial, Kohr denied that his testimony was given in exchange for

some type of favorable treatment in connection with his own criminal

charges. On cross-examination, he stood firm in that respect:

             Q: So, Mr. Kohr, you're telling us that you're doing this
      because you're thinking about your duties as a citizen; is that
      right?

            A: Yeah, I guess you could put it that way.

            Q: You're telling us that you didn't make this statement to
      the State Police because you thought it would get you anything?

            A: No. No one can give me anything or help me out. I
      knew what I was doing. Nobody in Franklin County can do
      anything with state parole.   State parole doesn’t care what
      anyone has to say to them. They do what they want.

N.T.Trial, 7/12/01, at 29-30.       This statement supports Mr. Nelson’s

indication that his efforts on behalf of Kohr with the Board were unsuccessful

and that Kohr was aware of that fact when he testified.

      At the May 21, 2015 PCRA hearing, Kohr re-affirmed that he had not

testified in exchange for Mr. Nelson’s pre-trial letters to the Board. He said,

                                    - 12 -
J-S24024-16



“It was not like a deal or nothing like that. I asked him about it and he said

he would write to them, on my behalf.” N.T. Hearing, 5/21/15, at 27. Kohr

insisted, “My testimony had nothing to do with making a deal or anything to

get out or cooperation, anything like that.” Id. at 36.

       This proof amply supports the PCRA court’s determination herein that

there was no “undisclosed deal between Mr. Kohr and the Commonwealth.”

PCRA Court Opinion, 10/29/15, at 13.           Mr. Nelson agreed to write to the

Board to apprise it of Kohr’s cooperation and ask it to take that cooperation

into consideration in its parole decision. He did that action as a courtesy to

Kohr, knowing that he could not actually influence the Board.            His letters,

which were written prior to trial, had no effect on the Board since it did not

grant Kohr parole.

       Significantly, Appellant offered no evidence to refute either that the

Board’s decision as to Kohr’s parole was rendered before trial or that Mr.

Nelson, a county district attorney, had the ability to influence the Board.

Hence, we conclude it was not an abuse of discretion for the PCRA court to

find   that   there   was   no   undisclosed     deal   between   Kohr     and   the

Commonwealth that Kohr would be released from jail if he testified against

Appellant.




                                      - 13 -
J-S24024-16



       To establish the existence of an arrangement, Appellant suggests that

the PCRA court incorrectly refused to consider certain extrinsic evidence.1

Appellant’s brief at 6. We examine the enumerated proof. First, there is a

May 1, 2006 typewritten document2 wherein Kohr’s trial testimony is

recanted, and it is stated that he testified in exchange for favorable

treatment in his own criminal matter. The instrument is allegedly signed by

Kohr, who refused to authenticate his signature or acknowledge the contents

of the writing at the May 21, 2015 PCRA hearing, and it was witnessed by

Appellant’s attorney, Chris Sheffield, Esquire. There are also letters from

Kohr to Megin wherein Kohr did not actually recant his trial testimony but

implied that he was not entirely truthful at trial.   The letters also suggest

that Mr. Sheffield was performing some kind of services for Kohr and his wife

when the 2006 recantation was prepared.            Finally, Appellant proffered

testimony from Lynn Varner, an inmate housed with Kohr when Appellant
____________________________________________


1
  In a May 21, 2015 order, the PCRA court permitted Appellant to include
these documents in the certified record. The Commonwealth suggests that
this issue was not preserved in Appellant’s Pa.R.A.P. 1925(b) statement. We
disagree since it clearly was subsumed by the position presented in that
statement that the PCRA court erred in failing to find that Kohr testified
falsely under an undisclosed arrangement. Throughout the May 21, 2015
PCRA proceeding, Appellant made futile attempts to introduce this extrinsic
evidence, and it was obvious, from the contents of his Pa.R.A.P. 1925(b)
statement, that he would contest the evidentiary rulings in this appeal.
2
  Contrary to Appellant’s characterization, the document in question is not
an affidavit.




                                          - 14 -
J-S24024-16



was being tried. Varner represented that Kohr told Varner he lied when he

testified about Appellant’s confession and that Kohr admitted to Varner he

had an undisclosed deal with the Commonwealth in exchange for his

testimony.3

         At the May 21, 2015 hearing, the Commonwealth objected to

introduction of all of this extrinsic evidence as hearsay while Appellant

countered that each piece of proof was admissible as a statement by

Appellant against penal interest and subject to that exception to the hearsay

rule.4    N.T. Hearing, 5/21/15, at 44-46, 66-67, 79, 91, 102, 103.                  In

Appellant’s 2011 appeal, we specifically ruled that all of this evidence was

hearsay and not subject to the statements-against-penal-interest exception

to the hearsay rule. Specifically, we examined the May 1, 2006 typewritten

statement     purportedly     signed     by    Kohr   and   concluded   that   it   was

inadmissible. Harshman, supra (2011 decision, unpublished memorandum

____________________________________________


3
  Appellant suggests that the 2015 PCRA court improperly refused to
consider testimony from Kohr’s then-ex-wife, Megin.      However, Megin
testified at the May 21, 2015 hearing. She authenticated Kohr’s signatures
on the letters sent to her. She already had testified in 2009 about the
supposed deal between Mr. Nelson and Kohr. In his brief, Appellant fails to
delineate how her May 21, 2015 testimony was restricted.
4
  Appellant never claimed at the PCRA hearing that his extrinsic hearsay
proof fell within the prior inconsistent statements exception to the hearsay
rule. He now levels this claim on appeal. Appellant’s brief at 12. This
position is waived. Pa.R.A.P. 302(a).




                                          - 15 -
J-S24024-16



at 6). We also held that “letters written by [Kohr] to his wife while he was

imprisoned” were not subject to the hearsay exception for statements

against penal interest.   Id.   Finally, we examined “the testimony of third

parties [that included Varner,] who claim to have heard” Kohr “recant [his]

trial testimony.” Id. at 7. We held that the testimony in question also was

not subject to the hearsay exception invoked by Appellant. Accordingly, we

“concluded that none of the proffered evidence qualified for the ‘statement

against interest’ exception,’” and was inadmissible during the 2009 PCRA

hearings. Id. at 8.

      It is well-ensconced in this Commonwealth that “judges of coordinate

jurisdiction sitting in the same case should not overrule each others’

decisions.”   Commonwealth v. Starr, 664 A.2d 1326, 1331 (Pa. 1995).

This precept is known as the coordinate jurisdiction rule and “falls squarely

within the ambit of a generalized expression of the ‘law of the case’

doctrine.” Id. The law of the case doctrine “refers to a family of rules which

embody the concept that a court involved in the later phases of a litigated

matter should not reopen questions decided by another judge of that same

court or by a higher court in the earlier phases of the matter.”     Id.   The

related rules that comprise the law of the case doctrine include the principle

that “upon a second appeal, an appellate court may not alter the resolution

of a legal question previously decided by the same appellate court[.]” Id.




                                    - 16 -
J-S24024-16



      Thus, this panel may not alter the 2011 legal decision that the May 1,

2006 document, the letters written by Kohr to his wife, and Varner’s

testimony were inadmissible hearsay and not subject to the statement-

against-penal-interest exception to the hearsay rule.         In 2015, we re-

affirmed that the question of the admissibility of these items of proof had

been already litigated in 2011 and could not be re-visited.

      In addition to the above-analyzed items, Appellant, in this appeal,

relies upon an October 20, 2000 police report about an interview police

conducted with Kohr on an unspecified date earlier in October. The record

also contains an October 26, 2000 police report about an October 16, 2000

interview with Kohr. According to the October 20, 2000 document, Kohr told

police that he did not know Appellant’s name. The October 26, 2000 police

report states that during Kohr’s October 16, 2000 interview, Kohr said the

following.   Approximately six weeks before October 16, 2000, Kohr was

playing cards with Appellant, and Kohr asked Appellant “if he was the one

who killed someone about ten years or so ago.” Order of Court, 5/21/15, at

Defense Exhibit 10. Appellant “replied ‘Yeah’. [Appellant] said his wife was

cheating on him and he had caught them. He then shot the guy five times

and took the body 20 to 30 miles away.” Id. Appellant also related to Kohr

that “he would not be convicted because there is no evidence.” Id.       The

October 26, 2000 police report outlined that Kohr submitted to a polygraph




                                    - 17 -
J-S24024-16



examination “relative to this statement,” on October 17, 2000.      Id.   Kohr

passed that lie detector test. N.T. PCRA Hearing, 8/3/09, at 73.

       On appeal, Appellant focuses on the October 20, 2000 police report

wherein Kohr said he did not remember Appellant’s name.          However, the

fact that Kohr did not want to cooperate with police earlier in October and

later changed his mind does not render his trial testimony false. The record

establishes that Kohr passed his lie detector test. Of note is that Varner told

police that Appellant confessed to Varner that Appellant “shot a man for

sleeping with his wife.” Id. at 73; Order of Court, 5/21/15, at Exhibit 13.

State police gave Varner a lie detector test, and Varner failed it. Mr. Nelson

therefore refused to present Varner as a witness at Appellant’s trial.    N.T.

PCRA Hearing, 8/3/09, at 73; accord Order of Court, 5/21/15, at Exhibit 13.

       Finally, on appeal, Appellant relies upon two letters written to Mr.

Sheffield.   The first letter is a mundane letter that was not authenticated,

failed to indicate that Kohr testified in exchange for favorable treatment, and

was not a recantation.5 Order of Court, 5/21/15, at Exhibit 6. The second

____________________________________________


5
   We note that this letter addressed to Mr. Sheffield is a single page signed
by Kohr at the end, appears at page fourteen of the reproduced record, and
it indicated that questions were attached. Pages fifteen and sixteen of the
reproduced record are not questions. They contain a copy of a separate
handwritten document containing a recantation of Kohr’s trial testimony. In
the certified record, the letter to Mr. Sheffield and the recantation document
are also on separate pieces of paper having no apparent relation to each
other. Nevertheless, they are both marked as Exhibit 6. Appellant never
(Footnote Continued Next Page)


                                          - 18 -
J-S24024-16



letter cites Biblical scripture.       Id. at Exhibit 8.   The PCRA court properly

ruled that these letters were inadmissible as irrelevant.

      We also observe that Appellant continually claims in his brief that

there was a secret arrangement between Granlun and the prosecution in

exchange for Granlun’s testimony and that the existence of that deal

supports an inference that the same type of procedure was employed with

respect to Kohr. However, the PCRA court found in 2010 that Granlun did

not testify in exchange for favorable treatment in connection with his

criminal charges, and we affirmed that finding. Therefore, for all purposes,

there was no undisclosed bargain between Granlun and the Commonwealth.

      Appellant also maintains that Granlun and Kohr were the “only two

witnesses who could place [Appellant] with Mr. Snyder[.]” Appellant’s brief

at 11.   Appellant overlooks the testimony of the victim’s neighbors, who



                       _______________________
(Footnote Continued)

established during the March 21, 2015 PCRA proceeding that the recantation
document appearing at pages fifteen and sixteen of the reproduced record
and as part of Exhibit 6 was written or signed by Kohr. It is not addressed
to anyone.    In addition, the signature at the end of the recantation
purporting to be that of Kohr is materially different from any of Kohr’s
signatures on other documents of record.

      Appellant’s placement of the recantation behind the letter to Mr.
Sheffield indicates that he is suggesting that Kohr wrote and sent it to Mr.
Sheffield.    This implication is neither supported by the record nor
contextually from the letter addressed to Mr. Sheffield.




                                           - 19 -
J-S24024-16



observed Appellant’s vehicle on Mr. Snyder’s property on the morning of Mr.

Snyder’s disappearance.

     Order affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/3/2016




                                  - 20 -